ACCEPTED
                                                                                                         06-15-00035-CR
                                                                                              SIXTH COURT OF APPEALS
                                                                                                    TEXARKANA, TEXAS
                                                                                                   7/13/2015 12:22:16 PM
                                                                                                        DEBBIE AUTREY
                                                                                                                  CLERK

                          FOR THE SIXTH COURT OF APPEALS
                               AT TEXARKANA, TEXAS
                                                                                   FILED IN
                                                                            6th COURT OF APPEALS
CEDRIC CARLDWELL                                       '                      TEXARKANA, TEXAS
          Appellant                                                         7/13/2015 12:22:16 PM
                                                                                 DEBBIE AUTREY
V.                                                     '     CASE NO.                Clerk
                                                                          06-15-00035-CR
                                                             TRIAL COURT NO. 42773-B

THE STATE OF TEXAS
           Appellee                                    '

                         THIRD MOTION FOR EXTENSION OF TIME
                              TO FILE APPELLANT=S BRIEF

TO THE HONORABLE COURT OF APPEALS:

       NOW COMES, CEDRIC CARLDWELL, the Appellant herein, and moves the Court for

an extension of time to file Appellant=s Brief in this cause, pursuant to Rules 38.6 and 10.5 (b) of

the Texas Rules of Appellate Procedure, and in support thereof would show the Court as follows:

                                                 I.

       The Appellant in this cause was convicted in the 124th District Court, Gregg County,

Texas in cause number 42773-B for the offense of Murder. On November 20, 2014, punishment

was assessed at Life in the Texas Department of Criminal Justice-Institutional Division.

                                                 II.

       The Reporter=s record was filed on May 5, 2015. The Appellant=s Brief is due on or about

July 16, 2015.

                                                III.

       The Appellant hereby requests an extension of time to file Appellant=s Brief.

       The undersigned counsel has been unable to devote sufficient time to the review of the

record, research and preparation of Appellant=s Brief for the following good and sufficient
reasons:

This counsel’s illness continues and he is still under a doctor’s care.

       WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of

Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant=s

Brief for an additional one (01) week, to July 23, 2015.



                                                              RESPECTFULLY SUBMITTED,



                                                              __/s/ Clement Dunn_______
                                                              Attorney for Appellant
                                                              140 E. Tyler Street, Suite 240
                                                              Longview, TX 75601
                                                              (903) 753-7071 Fax (903) 753-8783
                                                              State Bar # 06249300
                               CERTIFICATE OF SERVICE

       As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of

the above and foregoing document was this date provided to the Attorney for the State.

       Date: 07-13-15


                                                           __/s/ Clement Dunn_______
                                                           Attorney for Appellant
                          FOR THE SIXTH COURT OF APPEALS
                               AT TEXARKANA, TEXAS


CEDRIC CARLDWELL                                     '
          Appellant

VI.                                                  '       CASE NO. 06-15-00035-CR
                                                             TRIAL COURT NO. 42773-B

THE STATE OF TEXAS
           Appellee                                  '

                                             ORDER

       BE IT REMEMBERED, that on the _____ day of __________________, 2015, came

on to be considered the above and foregoing Third Motion for Extension of Time to File

Appellant=s Brief. After consideration of the same, it is the opinion of the Court that Appellant=s

Motion be:

       ( )     GRANTED, and the present cause is hereby extended until _________________,

               2015.

       ( )     DENIED, to which ruling the Appellant excepts.

       ( )     SET FOR HEARING ON THE _____ day of __________________, 2015, at

               _____ o=clock_____.

       SIGNED:

                                                             _____________________________
                                                             JUDGE PRESIDING